Citation Nr: 0317166	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  95-18 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
leg muscle strain.

2.  Entitlement to service connection for thrombophlebitis of 
the left lower leg.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for residuals of a 
fracture of the sternum.

6.  Entitlement to service connection for costochondritis.

7.  Entitlement to service connection for right carpal tunnel 
syndrome.

8.  Entitlement to service connection for a right thumb 
disability.

9.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the left third finger.

10.  Entitlement to an initial compensable disability rating 
for residuals of a fracture to the left capitate.

11.  Entitlement to a compensable disability rating under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980 and from December 1983 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska that denied the veteran's claims of service 
connection for residuals of a left leg muscle strain, 
thrombophlebitis of the left lower leg, hypertension, 
headaches, residuals of a fracture of the sternum, 
costochondritis, right carpal tunnel syndrome, and for a 
right thumb disability.  The RO granted the veteran's claims 
of service connection for residuals of a fracture of the left 
third finger and for residuals of a fracture to the left 
capitate, each evaluated as non-compensable (effective from 
August 24, 1994).  The RO also denied the veteran's claim for 
a compensable disability rating under the provisions of 38 
C.F.R. § 3.324.  The veteran perfected a timely appeal of 
these determinations.

In October 1997, the Board remanded the veteran's appeal to 
the RO for further evidentiary development.  During the 
interim period between October 1997, and the time the appeal 
was returned to the Board in May 2002, the veteran's claims 
file was lost and (to the extent possible) reconstructed by 
the RO.

The Board notes that, in the October 1997 Remand, the rating 
issues were phrased as "entitlement to increased ratings."  
However, the United States Court of Appeals for Veterans 
Claims ("Court") has since ruled that a distinction must be 
made between a veteran's dissatisfaction with the initial 
disability rating assigned following a grant of service 
connection (so-called "original ratings"), and his/her 
dissatisfaction with a determination on a later-filed claim 
for an increase in the disability rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the 
rating issues currently on appeal were placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with original ratings, the Board has rephrased such issues as 
set forth on the title page of this decision.

Next, the Board notes that in June 2002, it undertook 
additional development pursuant to 38 C.F.R. § 19.9(a)(2).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  This development 
included another attempt to locate/reconstruct the veteran's 
claims file.  However, such development only produced a 
single piece of evidence (i.e., an October 1994 VA hand x-ray 
report), which evidence was before the RO at the time it 
adjudicated the veteran's claims.  (See Hearing Officer 
Decision, dated in August 1996).  Therefore, all of the 
issues on appeal are ready for appellate adjudication.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
supra.


FINDINGS OF FACT

1.  The evidence of the record does not establish that the 
veteran has current disabilities manifested by residuals of a 
left leg muscle strain, hypertension, headaches, residuals of 
a fracture of the sternum, costochondritis, right carpal 
tunnel syndrome, or a right thumb disability, which are 
attributable to his period of military service.

2.  Thrombophlebitis of the left lower leg was not shown in 
service and is not shown to be related to any incident of 
service.

3.  The veteran's service connected residuals of a fracture 
to the left capitate do not currently result in any adverse 
symptomatology.

4.  The veteran's service connected residuals of a fracture 
of the left third finger do not currently result in any 
adverse symptomatology.

5.  The veteran's service-connected residuals of a fracture 
of the left third finger and residuals of a fracture to the 
left capitate do not combine to interfere with employability.


CONCLUSIONS OF LAW

1.  Residuals of a left leg muscle strain were not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2002).

2.  Thrombophlebitis of the left lower leg was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2002).

3.  Hypertension was not incurred or aggravated by military 
service; and it cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2002).

4.  Headaches were incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655 (2002).

5.  Residuals of a fracture of the sternum were incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.655 (2002).

6.  Costochondritis was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655 (2002).

7.  Right carpal tunnel syndrome was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.655 (2002).

8.  A right thumb disability was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.655 (2002).

9.  The criteria for an initial compensable disability rating 
for residuals of a fracture to the left capitate are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 
4.3, 4.7, 4.71a, Diagnostic Code 5215 (2002).

10.  The criteria for an initial compensable disability 
rating for residuals of a fracture of the left third finger 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.73, Diagnostic Codes 5223, 5226 (2001); 
38 C.F.R. §§ 3.655, 4.3, 4.7, 4.71a, 4.73, Diagnostic 
Codes 5223, 5226 (2002).

11.  The criteria for a compensable disability rating based 
on multiple non-compensable service connected disabilities 
are not met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.324, 
3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000 & The Lost 
Claims File

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, a review of the record on appeal shows VA's 
two-part duty has been fulfilled to the extent possible.  
First, a review of the record on appeal shows VA notified the 
veteran of evidence and information necessary to substantiate 
his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, a review of the record on appeal shows that 
VA notified the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  Id.

Specifically, as to VA's duty to notify the veteran of 
evidence and information necessary to substantiate his 
claims, including notice of the VCAA and 38 C.F.R. § 3.655, a 
review of the record on appeal shows that the veteran was 
notified of this information by the RO, and/or the Board, by 
the discussion in rating decisions, a statement of the case, 
supplemental statements of the cases, in letters, and in a 
Board remand.  (See Rating Decisions, dated in February 1995 
and August 1996; Statement of Case, dated in May 1995; 
Supplemental Statements of the Case, dated in August 1996 and 
January 2002; VA (RO) letters to the veteran, dated in 
September 1994, May 1995, January 1997, May 2000, and 
February 2002; VA (Board) letters to the veteran, dated in 
October 2002 and February 2002; and Board Remand, dated in 
October 1997).  In the above documents, the veteran was 
specifically informed of the laws and regulations governing 
the claims for service connection, a higher disability 
rating, and for compensable disability rating under the 
provisions of 38 C.F.R. § 3.324.  Therefore, the Board finds 
that VA has no outstanding duty to inform the veteran of the 
information necessary to substantiate his claims.

Next, as to VAs' duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that VA, by 
the discussion in supplemental statements of the cases, in 
letters, and in a Board remand, provided the veteran with 
this notice.  (See Supplemental Statements of the Case, dated 
in August 1996 and January 2002; VA (RO) letters to the 
veteran, dated in September 1994, May 1995, January 1997, May 
2000, and February 2002; VA (Board) letters to the veteran 
dated in October 2002 and February 2002; and Board Remand, 
dated in October 1997).  Specifically, by way of the 
aforementioned documents, the veteran and his representative 
were specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the veteran's behalf.  Although the Board's Remand has no 
adjudicatory authority, this document served to inform the 
veteran that the Board was undertaking additional development 
and, in effect, notified the veteran of the evidence that VA 
would obtain, and the evidence that the veteran was expected 
to provide in support of his claims.  

Next, as noted above, while in Remand status the veteran's 
claims file was lost.  Thereafter, a review of the record on 
appeal shows VA attempted to reconstruct the record on 
appeal.  However, such efforts were not entirely successful.  
Specifically, VA was able to obtain microfilm copies of the 
veteran's service medical records (Specifically, copies of 
examinations held in March 1976, June 1983, June 1984, and 
September 1989), microfilm copies of the veteran's service 
personnel records, the transcript from the veteran's January 
1996 personal hearing, a copy of an October 1994 VA hand x-
ray, and copies of the veteran's representative 
correspondence with the RO.  However, none of the veteran's 
other post-service medical records, copies of the veteran's 
written statements to the RO, or a copy of the November 1994 
statement from the veteran's friend were found.  Similarly, 
both the RO's and the Board's attempts to obtain copies of 
the veteran's treatment records from the Grand Island VA 
medical center (VAMC) were unsuccessful.

Moreover, while the veteran and his representative were both 
contacted by VA, and asked to provide both the name and 
address of all places that the veteran received treatment for 
his disabilities to help establish his claims as well as 
asked too provide copies of all records previously filed with 
the RO, only the veteran's representative replied to this 
information request and provided VA with copies of its 
correspondence with the RO.  Thereafter, while VA, on three 
occasions (in August 2000, October 2002, and November 2002), 
scheduled the veteran for VA examinations to obtain medical 
opinion evidence as to the issues on appeal, the veteran, 
without good cause, failed to show for those VA examinations.  

The Board recognizes that VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, a review of 
the record on appeal shows the veteran was given notice that 
his claims file was lost and asked to provide both the name 
and address of all places that he received treatment for his 
disabilities to help establish his claims as well as too 
provide copies of all records previously filed.  A review of 
the record on appeal also shows that VA attempted to obtain 
copies of all the evidence that was found in the original 
claims file, and was only partially successful in doing so.  
Additionally, a review of the record on appeal shows the 
veteran, after the RO lost the claims file, failed to reply 
to any of VA's request for information and, without good 
cause, failed to show for a number of VA examinations.

Accordingly, because VA has provided the veteran with the 
requisite VCAA notice, because the RO has already adjudicated 
the veteran's claim in light of the VCAA, because VA has 
undertaken all necessary steps to both reconstruct the record 
on appeal as well as obtain medical opinion evidence 
necessary to the fair adjudication of the issues on appeal, 
and because the veteran has shown himself to be unwilling to 
cooperate with the prosecution of his appeal, the Board finds 
that adjudication of the claim at this juncture may go 
forward because it poses no risk of prejudice to the veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

Service Connection Claims

The veteran contends that he strained his left lower leg 
during service, and that he incurred chronic headaches, 
hypertension, right carpal tunnel syndrome, costrochondritis, 
and a right thumb disability while in service.  Also, the 
veteran contends that his post-service thrombophlebitis of 
the left lower leg is attributable to the muscle injuries he 
sustained during service.  The veteran further avers that he 
fractured his sternum during service, and that he currently 
experiences residuals thereof.  It is also requested that the 
veteran be afforded the benefit of the doubt.

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Hypertension, if manifest to a degree of 
10 percent within one year after separation from service, may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the record evidence on appeal, to include the 
veteran's service medical records, his service personnel 
records, as well as a transcript from a January 1996 personal 
hearing and an October 1994 hand x-ray, does not contain any 
diagnoses or findings that tend to show that any of the 
claimed disabilities were present during service or within 
one year thereafter.  Nor does it contain a medical nexus 
opinion that tends to show a relationship between any current 
disability and the veteran's military service.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there); See also Hickson v. West, 12 Vet. App. 247 
(1999).  Specifically, the available service medical records 
(i.e., examinations dated in March 1976, June 1983, June 
1984, and September 1989) are negative for complaints and/or 
diagnoses of the claimed disabilities.  Moreover, the Board 
notes that while VA, on three occasions (in August 2000, 
October 2002, and November 2002) scheduled the veteran for 
examinations, for the purpose of ascertaining the existence 
of any currently claimed disability and to obtain medical 
opinion evidence, the veteran, without good cause failed to 
show for those VA examinations.  See 38 C.F.R. § 3.655.  In 
view of the foregoing, the Board finds that the weight of the 
evidence is against the veteran's claims of entitlement to 
service connection for residuals of a left leg muscle strain, 
thrombophlebitis of the left lower leg, hypertension, 
headaches, residuals of a fracture of the sternum, 
costochondritis, right carpal tunnel syndrome, and for a 
right thumb disability.  Accordingly, these claims are 
denied.

Initial Disability Rating Claims

The veteran claims his service-connected residuals a fracture 
of the left capitate and residuals of a fracture of the left 
third finger are more severe than currently evaluated.  
Alternatively, the veteran seeks a compensable disability 
rating based on his multiple non-compensable service 
connected disabilities.  It is also requested that the 
veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of rating which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Additionally, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Here, the veteran's residuals of a fracture of the left 
capitate are rated as non-compensable (zero percent) under 
38 C.F.R. § 4.71a, Diagnostic Code 5215, for limitation of 
motion of the wrist.  (See Rating Decision, dated in February 
1995).  

Diagnostic Code 5215 provides that limitation of motion, in 
either the minor or major hand, warrants the assignment of a 
10 percent rating when palmar flexion is limited in line with 
the forearm or when dorsiflexion is less than 15 degrees.  
38 C.F.R. § 4.71a (2002).

As to the veteran's residuals of a fracture of the left third 
finger, the RO, at first, rated it as non-compensable (zero 
percent) under 38 C.F.R. § 4.71a, Diagnostic Code 5223, for 
favorable ankylosis of two digits of one hand (See Rating 
Decision, dated in February 1995) and more recently rated it 
as non-compensable (zero percent) under 38 C.F.R. § 4.71a, 
Diagnostic Code 5226, for ankylosis of the long finger of the 
hand.  (See Rating Decision, dated in January 2002).

Initially, the Board notes that some of the schedular 
criteria by which finger disabilities are rated (i.e., 
ankylosis and limitation of motion) changed during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 48784-
48787 (Jul. 26, 2002) (effective March 7, 2002).  Thus, 
adjudication of the claim for a higher evaluation for 
residuals of a fracture of the left third finger must now 
include consideration of both the old and new criteria and 
the criteria most favorable to the veteran are applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The veteran was 
advised of the new criteria by the Board in an April 2003 
letter.  Therefore, adjudication of this issue may also be 
undertaken by the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9 (2002).

With the above criteria in mind, the Board notes that 
available post-service medical evidence does not include any 
evidence of limitation of motion of the right wrist or the 
left third finger.  The Board also notes that, in the absence 
of a diagnosis ankylosis, the Board may not presume that it 
is present.  (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  
As reported above, while VA on three occasions (in August 
2000, October 2002, and November 2002) scheduled the veteran 
for VA examinations to obtain medical opinion evidence as to 
the current severity of the veteran's service connected 
disabilities, the veteran, without good cause, failed to show 
for those VA examinations.  See 38 C.F.R. § 3.655.  
Therefore, the Board finds that the weight of the evidence is 
against the veteran's claims for higher evaluations and his 
claims must be denied.  38 C.F.R. § 4.71a.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

38 C.F.R. § 3.324 Claim

Lastly, as to the 38 C.F.R. § 3.324 claim, the Board notes 
that a review of the record on appeal shows the veteran has 
been granted service connection for residuals of a fracture 
of the left capitate and of a fracture of the left third 
finger.  See RO decision dated in February 1995.  Each of 
these disabilities has been evaluated as noncompensable.  The 
veteran maintains that his service-connected disabilities, 
although noncompensable in nature, interfere with 
employability and therefore warrant the assignment of a 10 
percent evaluation in accordance with the provisions of 38 
C.F.R. § 3.324.

Controlling laws and regulations provide that, when a veteran 
is suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2002).

With the above criteria in mind, the Board finds that what is 
significant about the record on appeal is what it does not 
show - medical evidence showing that the veteran's service 
connected disabilities interfere with normal employability.  
As reported above, while VA on three occasions (in August 
2000, October 2002, and November 2002) scheduled the veteran 
for VA examinations to obtain medical opinion evidence as to 
the current severity of his service connected disabilities 
the veteran, without good cause, failed to show for those VA 
examinations.  See 38 C.F.R. § 3.655.  Moreover, a review of 
the record on appeal fails to disclose any medical evidence 
that the veteran's service connected residuals a fracture of 
the left capitate and of a fracture of the left third finger 
interferes with his employment.  Therefore, the Board 
concludes that a 10 percent rating in accordance with the 
provisions of 38 C.F.R. § 3.324 is not warranted.

Conclusion

In reaching the above conclusions, the Board has taken into 
account the veteran's personal hearing testimony as well as 
his representative's written statements to the RO.  The Board 
also recognizes that the veteran and his representative are 
competent to describe visible symptoms or manifestations of a 
disease or disability during and after service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses 
are competent to describe painful experiences and symptoms 
that result therefrom).  Nevertheless, neither the veteran 
nor his representative has been shown to be competent to 
provide a medical diagnosis, medical nexus evidence, a 
medical opinion as to the current severity of the veteran's 
service connected disabilities, or a medical opinion as to 
the effect the veteran's service connected disabilities have 
on the veteran's employability.  See Espiritu, supra, 
Moray v. Brown, 5 Vet. App. 211 (1993) (persons without 
medical expertise are not competent to offer medical 
opinions); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998).  Therefore, there 
statements do not act as probative evidence as to any of the 
issues on appeal. 


ORDER

Entitlement to service connection for residuals of a left leg 
muscle strain is denied.

Entitlement to service connection for thrombophlebitis of the 
left lower leg is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for residuals of a fracture 
of the sternum is denied.

Entitlement to service connection for costochondritis is 
denied.

Entitlement to service connection for right carpal tunnel 
syndrome is denied.

Entitlement to service connection for a right thumb 
disability is denied.

Entitlement an initial compensable disability rating for 
residuals of a fracture to the left capitate is denied.

Entitlement an initial compensable disability rating for 
residuals of a fracture of the left third finger is denied.

Entitlement to a compensable disability rating under 38 
C.F.R. § 3.324 (2002) is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

